UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 97-1221



In Re:   KAMRAN TAVAKOLI-NOURI,

                                                             Debtor.
______________________________


KAMRAN TAVAKOLI-NOURI, a/k/a Mohammed        K.
Tavakoli-Nouri, a/k/a Kamran Nouri,

                                             Plaintiff - Appellant,

          versus

WASHINGTON HOSPITAL CENTER; PAUL J. WEBER,

                                            Defendants - Appellees,


GEORGE W. LIEBMANN; OFFICE OF THE U.S. TRUSTEE,

                                                           Trustees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Andre M. Davis, District Judge. (CA-96-
3971-AMD, BK-96-52136-JFS)


Submitted:   August 14, 1997              Decided:   August 20, 1997


Before NIEMEYER, Circuit Judge, and BUTZNER and PHILLIPS, Senior
Circuit Judges.
Affirmed by unpublished per curiam opinion.


Kamran Tavakoli-Nouri, Appellant Pro Se. Lawrence Edward Rubin,
RUBIN & RUBIN, P.C., Silver Spring, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Appellant appeals from the district court's order affirming

the bankruptcy court's order denying his various motions. We have
reviewed the record and the district court's opinion and find no

reversible error. Accordingly, we affirm on the reasoning of the

district court. Tavakoli-Nouri v. Washington Hosp., Nos. CA-96-
3971-AMD; BK-96-52136-JFS (D. Md. Jan. 10 & 23, 1997). Addition-

ally, we deny the Appellant's motion for production of a transcript
at government expense. We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.




                                                          AFFIRMED




                                2